Citation Nr: 0519818	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-28 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.. Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently rated as 10 percent 
disabling.

2.  Entitlement a compensable evaluation for left knee, 
status post surgery for a meniscus injury, currently rated as 
0 percent disabling.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

4.  Entitlement to service connection for a right knee 
disability, to include as secondary to the left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1972 and from August 1984 to January 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  


REMAND

The record indicates that the veteran is currently being 
treated at the VA Medical Center (VAMC) in Tampa, Florida.  
The RO must contact the VAMC in Tampa and obtain all records 
from this treatment including X-rays, counseling sessions, 
and all other treatment dated from April 2003 to the present.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The Board finds that additional examinations for the 
veteran's knee disabilities, and PTSD are required.  The 
veteran testified that his left knee disability has worsened 
since his most recent VA examination.  In addition, he 
testified that he has had recent VA treatment for his left 
knee and his PTSD.  New examinations are warranted for the 
left knee and the PTSD because there is new medical evidence 
to be reviewed and considered, and because the veteran has 
testified that his left knee disability has worsened.  With 
respect to the right knee disability, an examination is 
necessary to determine the diagnosis and etiology of the 
right knee disability if any, and to determine if it is 
related to service or related to a service-connected 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should obtain all treatment 
records relating to the veteran from the 
VAMC in Tampa, Florida, dated from April 
2003 to the present.  If no such records 
are available, the RO should obtain 
written confirmation of that fact.

2.  The RO should schedule the veteran 
for orthopedic examination to determine 
the nature and extent of his left and 
right knee disability together with the 
etiology of any right knee disability 
present..  The claims folder should be 
made available to the examiner for 
review.  

(a)  With reference to the left 
knee, the examiner should conduct 
range of motion testing and all 
other appropriate testing including 
X-rays, if indicated.  The examiner 
should determine if there is 
instability, recurrent subluxation, 
or other limitation of the left 
knee.  Additionally, the examiner is 
requested to offer an opinion as to 
the functional limitation caused by 
pain in the veteran's left knee, 
including during flare-ups and 
including any pain that radiates.  
The examiner should describe any 
anatomical changes or functional 
loss, including the inability to 
perform normal working movements 
with normal strength, speed, 
coordination, and endurance.  The 
examiner should specify any 
functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The 
examiner is requested to provide an 
opinion as to the degree of 
functional loss likely to result 
from a flare-up of symptoms or on 
extended use.  To the extent 
possible, the examiner should 
attempt to portray the above 
referenced findings concerning 
functional loss in terms of 
additional loss of motion of the 
left knee.  See, 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2004), DeLuca v. Brown, 
8 Vet.App. 202, at 204-206, 208 
(1995).  

(b)  With reference to the right 
knee, the examiner is requested to 
specifically review the service 
medical records, and the report of 
the June 2003 VA examination.  If a 
right knee disability is diagnosed, 
the examiner should review the 
claims folder, to include the 
service medical records, and offer 
an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the 
veteran's right knee disability, if 
any, was initially manifested during 
service or was otherwise caused by 
or aggravated by service.  The 
examiner should also determine 
whether it is at least as likely as 
not (50 percent probability or more) 
that the veteran's right knee 
disability was caused by or 
aggravated by the service-connected 
left knee disability.  The examiner 
should offer a complete rationale 
for any opinion provided.  


3.  The RO should schedule the veteran 
for a psychiatric examination in order to 
ascertain the nature and severity of his 
PTSD.  All indicated tests should be 
conducted and the examiner should review 
the claims folder, including the report 
of the July 2003 VA examination.  
Pertinent findings should be reported in 
detail and the examiner should assign a 
GAF score based solely on PTSD and 
explain what the score represents.  The 
examiner should report all of the 
veteran's symptoms of PTSD and their 
severity.  A complete rationale for any 
opinion offered should be included.

4.  Following the above, the RO should 
then readjudicate the veteran's claims.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




